Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto (US 9,049,400).

Regarding claim 1, Enomoto teaches an image processing apparatus comprising: circuitry configured to: obtain image data of a document (200 in fig. 2); determine an arrangement pattern of each of a plurality of character strings in the image data, based on positional relationship of the plurality of character strings (203-204 in fig. 2); and generate a text data file including the plurality of character strings each being arranged according to the arrangement pattern that is determined (210 in fig. 2).

Regarding claim 2, Enomoto teaches the image processing apparatus of claim 1, wherein the arrangement pattern indicates whether to arrange each character string in a text box (fig. 10), or as standard text (603 in fig. 6), in the text data file (s305-306 in fig. 3 and fig. 7)

Regarding claim 3, Enomoto teaches the image processing apparatus of claim 2, wherein the circuitry determines that, of the plurality of character strings, at least two character strings being adjacent with each other are arranged in different text boxes, based on a determination that the at least two character strings have a column relationship (fig. 7 – fig. 10).

Regarding claim 4, Enomoto teaches the image processing apparatus of claim 1, wherein the circuitry determines that the at least twocharacter strings have a column relationship, based on a distance between the at least two character strings (col.10 lines 58-67- col. 11 lines 1-25).

Regarding claim 5, Enomoto teaches the image processing apparatus of claim 2, wherein the circuitry determines that, of the plurality of character strings, at least two character strings being adjacent with each other are arranged in different text boxes, based on a determination that the at least two character strings have a multi-layer relationship (col.10 lines 58-67- col. 11 lines 1-25).

Regarding claim 6, Enomoto teaches the image processing apparatus of claim 2, wherein the circuitry determines that, of the plurality of character strings, at least two character strings are arranged as standard text, based on a determination that the at least two character strings have neither a column relationship nor a multi-layer relationship (602 and 603 in fig. 6).

Regarding claim 7, Enomoto teaches the image processing apparatus of claim 1, wherein the circuitry extracts the plurality of character strings from the image data by OCR processing or image area segmentation (202 in fig. 2).

Regarding claim 8, Enomoto teaches the image processing apparatus of claim 1, further comprising: a scanner configured to scan a paper document into the image data, wherein the circuitry extracts the plurality of character strings from the image data that is scanned (101 scanner in fig. 1).

Regarding claim 9, Enomoto teaches A system comprising: the image processing apparatus of claim 1; and a scanner configured to scan a paper document into the image data, wherein the image processing apparatus receives the image data from the scanner (101 scanner in fig. 1).

Regarding claim 10, The structural elements of apparatus claim 1 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 11, The structural elements of apparatus claim 2 perform all of the steps of method claim 11. Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 2.

Regarding claim 12, The structural elements of apparatus claim 3 perform all of the steps of method claim 12. Thus, claim 12 is rejected for the same reasons discussed in the rejection of claim 3.

Regarding claim 13, The structural elements of apparatus claim 4 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 4.

Regarding claim 14, The structural elements of apparatus claim 5 perform all of the steps of method claim 14. Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 5.

Regarding claim 15, The structural elements of apparatus claim 6 perform all of the steps of method claim 15. Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 6.

Regarding claim 16, The structural elements of apparatus claim 8 perform all of the steps of method claim 16. Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 8.

Claim 17 has been analyzed and rejected with regard to claim 1 and in accordance with Enomoto’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (col. 3, lines 25-30). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677